Case: 19-40387      Document: 00515602850         Page: 1    Date Filed: 10/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 15, 2020
                                  No. 19-40387                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Arnoldo Martinez-Guerra,

                                                          Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:18-CR-304-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Arnoldo Martinez-Guerra pleaded guilty to possessing a firearm while
   in the country illegally, in violation of 18 U.S.C. §§ 922(g)(5)(A), 924(a)(2),
   and 2. The district court sentenced him to 97 months of imprisonment.
   Relying on Rehaif v. United States, 139 S. Ct. 2191 (2019), Martinez-Guerra


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40387      Document: 00515602850              Page: 2   Date Filed: 10/15/2020




                                     No. 19-40387


   argues that the factual basis was insufficient to support his guilty plea because
   it did not establish that he knew of his prohibited status at the time of the
   offense or that he knowingly possessed the firearm.
          Because Martinez-Guerra did not raise this objection in the district
   court, we review for plain error only. See United States v. Ortiz, 927 F.3d 868,
   872 (5th Cir. 2019). On plain error review, a defendant must establish an
   error or defect that is clear or obvious, rather than subject to reasonable
   dispute, and that affected his substantial rights. Id.; see also United States v.
   Hicks, 958 F.3d 399, 400 (5th Cir. 2020). Once those conditions have been
   met, this court has discretion to correct the forfeited error if it “seriously
   affects the fairness, integrity, or public reputation of judicial proceedings.”
   Ortiz, 927 F.3d at 872.
          The record in its entirety, including the presentence report (PSR) and
   rearraignment transcript, and “fairly drawn inferences from the evidence”
   show that when he possessed the firearm involved in the offense, Martinez-
   Guerra knew of his status as an alien illegally or unlawfully in the United
   States and that he knowingly possessed the firearm. United States v. Trejo,
   610 F.3d 308, 317 (5th Cir. 2010) (citations omitted); see also Hicks, 958 F.3d
   at 400-02. Martinez-Guerra served as a firearms straw purchasing recruiter
   and recruited seven other co-conspirators to purchase firearms on his behalf
   in exchange for financial compensation. The PSR provided that at least three
   of   the   recruited   co-conspirators       knew     Martinez-Guerra   was   an
   undocumented alien, unlawfully present in the United States. Moreover, in
   summarizing an interview that government officials conducted with
   Martinez-Guerra, the PSR explained that Martinez-Guerra was “aware of
   the necessary documentation that was required to be filled out in order to
   purchase a firearm, noting that he was unable to purchase firearms himself
   because of his immigration status.” Once the firearms were purchased,
   Martinez-Guerra took possession of the firearms, occasionally stored the



                                            2
Case: 19-40387      Document: 00515602850           Page: 3    Date Filed: 10/15/2020




                                     No. 19-40387


   firearms at his residence, and then concealed the firearms in the bumper of a
   vehicle before having them transported to Mexico. Thus, Martinez-Guerra’s
   knowledge of his status and possession of the firearm was, at least, subject to
   reasonable debate. See Hicks, 958 F.3d at 400. Accordingly, he has not
   shown that the district court clearly or obviously erred by accepting the
   factual basis for his guilty plea. See Ortiz, 927 F.3d at 872.
          Martinez-Guerra’s second argument is that his indictment is legally
   insufficient because it failed to contain each essential element of the offense
   in light of Rehaif. However, Martinez-Guerra waived any such claim of error
   by voluntarily and unconditionally pleading guilty to the offense. See United
   States v. Daughenbaugh, 549 F.3d 1010, 1012-13 (5th Cir. 2008); see also
   United States v. Lim, 897 F.3d 673, 679-80 (5th Cir. 2018).
          Third, Martinez-Guerra argues that the district court erred in
   calculating his total offense level by erroneously imposing an enhanced base
   offense level pursuant to U.S.S.G. § 2K2.1(a)(4)(B)(i)(I) because the offense
   involved numerous semiautomatic firearms capable of accepting a large
   capacity magazine; a six-level enhancement pursuant to § 2K2.1(b)(1)(C)
   because the offense involved 25 to 99 firearms; and a four-level enhancement
   pursuant to § 2K2.1(b)(5) because Martinez-Guerra was engaged in the
   trafficking of firearms. While he arguably preserved his objections to the
   number of firearms enhancement and the trafficking enhancement,
   Martinez-Guerra did not clearly preserve his objection to the base offense
   level enhancement. See United States v. Torres-Perez, 777 F.3d 764, 767 (5th
   Cir. 2015).   His preserved objections are reviewed under an abuse of
   discretion standard, United States v. Odom, 694 F.3d 544, 546 (5th Cir. 2012),
   and his unpreserved objection is reviewed for plain error, Ortiz, 927 F.3d at
   872.




                                           3
Case: 19-40387      Document: 00515602850           Page: 4   Date Filed: 10/15/2020




                                     No. 19-40387


          With regards to his base offense level enhancement, Martinez-Guerra
   contends that the district court erred in applying the enhancement because
   there is no evidence that the firearm he was convicted of possessing had
   attached to it or was in close proximity to a large capacity magazine. See
   § 2K2.1(a)(4)(B)(i)(I), comment. (n.2). Nevertheless, the PSR provided
   that the firearm involved in the offense was a semiautomatic firearm capable
   of accepting a large capacity magazine, and defense counsel at sentencing
   acknowledged that the firearm Martinez-Guerra possessed had “the ability
   to hold at least 20 rounds.” See § 2K2.1(a)(4)(B)(i)(I). Martinez-Guerra
   introduced no evidence to dispute the PSR and does not now assert that the
   firearm is incapable of accepting a large capacity magazine. See United States
   v. Nava, 624 F.3d 226, 231 (5th Cir. 2010). Martinez-Guerra has not shown
   that the district court clearly or obviously erred in applying the enhanced base
   offense level nor has he cited any binding precedent dictating a contrary
   conclusion. See id.; see also United States v. Ponce-Flores, 900 F.3d 215, 218-
   19 (5th Cir. 2018).
          With regards to the number of firearms enhancement, Martinez-
   Guerra contends that the district court erroneously applied the enhancement
   because there is no evidence that he possessed more than one firearm. The
   PSR provides that Martinez-Guerra recruited seven people as “straw
   purchasers” and that those seven people purchased a total of 26 firearms on
   his behalf. Given that the purchase of the 26 firearms was “commanded,
   induced, procured, or willfully caused by the defendant” over the course of
   several months as part of an “ongoing series of offenses,” U.S.S.G.
   § 1B1.3(a)(1), (2) & comment. (n.5(B)(ii)), it was plausible for the district
   court to conclude that these firearms “were unlawfully sought to be
   obtained” by Martinez-Guerra, § 2K2.1, comment. (n.5). See United States
   v. Maturino, 887 F.3d 716, 721-22 (5th Cir. 2018).




                                          4
Case: 19-40387      Document: 00515602850           Page: 5   Date Filed: 10/15/2020




                                     No. 19-40387


          Martinez-Guerra further argues that the district court erred in
   enhancing his sentence pursuant to § 2K2.1(b)(5) because he was engaged in
   trafficking firearms. Martinez-Guerra objects to this enhancement on the
   basis that there is no evidence that he knew or had reason to believe that the
   firearms would be used for illegal purposes as required by § 2K2.1(b)(5),
   comment (n.13). However, the record reveals sufficient evidence from which
   the district court could infer that Martinez-Guerra had reason to believe that
   the firearms were being purchased for an unlawful purpose including, inter
   alia, (1) the nature of his dealings with “El Padrino,” the ultimate purchaser
   of the firearms, (2) his awareness that the firearms were being unlawfully
   imported into Mexico, (3) the number of weapons purchased in the span of
   only a few months, as well as (4) the fact that he was being paid above the
   retail cost of each of the weapons for his role in the purchase of the firearms.
   See United States v. Juarez, 626 F.3d 246, 252 (5th Cir. 2010). Accordingly,
   the district court did not err in applying the sentencing enhancements
   pursuant to § 2K2.1. See Ortiz, 927 F.3d at 872.
          To the extent that Martinez-Guerra seeks reconsideration of the
   denial of his motion to compel the district court clerk and court reporter to
   produce the audio recordings of the hearings in the district court, his motion
   for reconsideration is DENIED as untimely. See 5th Cir. R. 27.2; Fed.
   R. App. P. 40(a)(1). Lastly, Martinez-Guerra’s request for sanctions is
   non-meritorious; therefore, his request for sanctions is DENIED.
          The judgment is AFFIRMED.




                                          5